95 F.3d 1162
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ruth L. YOUNG, Petitioner,v.DEPARTMENT OF LABOR, Respondent.
No. 96-3222.
United States Court of Appeals, Federal Circuit.
May 1, 1996.

1
69 M.S.P.R. 695.

APPEAL WITHDRAWN
ORDER
145-27 175th Street
Jamaica, New York 11434
Tel and Fax:  718-978-2988
April 25, 1996
Mr. Francis X. Gindhart, Clerk
United States Court of Appeals

2
for the Federal Circuit


3
717 Madison Place, NW.,

Washington, D.C. 20439
Dear Mr. Gindhart:

4
This is with reference to my recent petition for review of:  MERIT SYSTEMS PROTECTION BOARD NY07528701691-1, as per the attached.


5
After careful review of the Form 8-Petitioner's Statement Concerning Discrimination and the Guide for PRO SE Petitioners, I hereby withdraw my petition/case.


6
I have bona fide claims of discrimination based on sex and reprisal, both raised before the MSPB.  I am unwilling to abandon them forever and have decided to proceed before the Equal Employment Opportunity Commission (EEOC).  Am I entitled to a refund of any part of the $100.00 I previously forwarded to you?


7
Thank you for your kind attention and assistance.


8
Sincerely,


9
/s/ Ruth L. Young

Ruth L. Young

10
Encls.


11
CC:  David M. Cohen, Department of Justice, Washington, D.C.


12
The proceeding is dismissed under Fed.R.App.P. 42(b).


13
The docketing fee is not refundable.